El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
José Serra Gastambide acudió a la Junta Examinadora de Ingenieros, Arquitectos y Agrimensores en solicitud d'e una licencia como arquitecto. Su solicitud' se basaba en él inciso b de la sección 9 de la ley de 1927, leyes de ese-año página 187. Le fué denegada. La corte de distrito, después de una vista, se negó a expedir un auto de mandamus. El caso fué resuelto con anterioridad a la publicación de las opi-niones de esta corte en los de Llovet Díaz v. Junta Examinadora de Ingeníeros, 40 D.P.R. 583; Arán v. La Junta Examinadora, etc., id. pag. 589; González v. La Junta, etc., id, 591; Flores v. La Junta, etc., id. 592; y Mateo v. La Junta, etc., id. 594.
 La declaración jurada del peticionario, acompa-*760ñada de “exhibits” fue la única prueba que la Junta tuvo ante sí. El artículo 9 de la aludida ley dispone que ‘ ‘ a menos que exista prueba en contrario, la junta aceptará como evi-dencia satisfactoria la declaración jurada, expresada en la solicitud, de que el solicitante ha ejercido la profesión de in-geniero, arquitecto o agrimensor por un período de tres años.” La teoría del juez de distrito fué que la declaración jurada y los “exhibits” acompañados a la misma, contenían toda la “prueba en contrario” exigida o requerida para sos-tener la actuación de la junta. Puede que si los planos y es-pecificaciones mencionados en la solicitud y en las cartas de los dueños de los edificios d^ señados por el peticionario hu-biesen sido acompañados a tales cartas como “exhibits” la conclusión a que llegó la corte de distrito hubiese tenido am-plio apoyo en los mismos. Véase Mateo v. La Junta, supra. Nada aparece en los autos que indique que el peticionario pudiera pasar un examen como arquitecto competente ante una Junta de Arquitectos. Esa, sin embargo, no es la norma (test) prescrita por el inciso (b) de la sección 9 de la ley. Arán v. Junta Examinadora, supra. Los documentos some-tidos por el peticionario bastaban para sostener un caso prima facie y, en ausencia de cualquier prueba en contrario, era el deber ministerial de la Junta expedirle una licencia.
Debe revocarse la sentencia de la corle de distrito y de-volverse él caso a la misma para que Ubre él auto de mandamus solicitado.
El Juez Asociado Señor Córdova Dávila no intervino.